(D®\IC)U'l-§O)N-\

NNNNNNN|\)|\)_\_\_\_\_\_\_A_\_\_\
CD`|CDU'|-BOQN-\O(D®`lo)(D-PWN-\O

UN|TED STATES DlSTRlCT COURT

DlSTRlCT OF NEVADA
NllCl-lAEL A. GRESHAM, Case No. 3:19-cv-00026~RCJ-CBC
Plaintiff, ORDER
v.
JAN|ES DZURENDA, et aI.,
Defendants.

 

 

 

 

l. DlSCUSS|ON

On January 16, 2019, Plaintiff filed a civil rights complaint without paying the fees.
(ECF No. 1, 1-1.) On January 23, 2019, the Court ordered Plaintiff to either pay the full
filing fee or Hle an application to proceed in forma pauperis within 30 days. (ECF No. 3.)

Plaintiff has now sent the Court a letter explaining that he has not paid the filing
fee because the brass slip he submitted on January 25, 2019 has not been processed.
(ECF No. 4.) The letter does not explain what efforts Plaintiff has made to learn the status
of the brass slip. The Court therefore extends the deadline for paying the full filing fee
until March 29, 2019.
ll. CONCLUS|CN

For the foregoing reasons, lT |S ORDERED that Plaintiff shall pay the full $400
filing fee for a civil action by March 29, 2019.

 

 

(Om`lC')U'|-L(»)N_\

_\
o

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

lT |S FURTHER ORDERED that if Plaintiff does not timely comply with this order

dismissal of this action may resu|t.

DATED:§//?O?q

 

 

 

